Citation Nr: 0601611	
Decision Date: 01/19/06    Archive Date: 01/31/06

DOCKET NO.  04-31 421	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) with 
respect to a February 5, 2004 Board decision that dismissed 
the veteran's claim of CUE as to a March 1983 submission of a 
Department of Veterans Affairs Form 21-526, Veteran's 
Application for Compensation or Pension.


REPRESENTATION

Moving party represented by:  New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel





The veteran, who is the moving party in this action, served 
on active duty from September 1971 to July 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) following the receipt in August 2004 of the 
veteran's July 2004 motion regarding alleged CUE in a 
February 5, 2004 Board decision.  The February 2004 Board 
decision dismissed for lack of jurisdiction the veteran's 
appeal of a July 2002 decision of the Buffalo, New York, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied his claim of CUE with a prior, 
unspecified rating decision that failed to accept a March 
1983 submission of a VA Form 21-526 as an application for VA 
compensation for a chronic psychiatric disability.  


FINDINGS OF FACT

1.  In a decision issued on February 5, 2004, the Board 
determined that the veteran failed to state a legally 
sufficient claim for CUE regarding the VA Form 21-526, 
Veteran's Application for Compensation or Pension, received 
in March 1983; the appeal was dismissed for lack of 
jurisdiction.

2.  The moving party has failed to clearly and specifically 
set forth any alleged errors of fact or law in the February 
5, 2004 Board decision, the legal or factual basis for such 
allegations, and why the result would have been manifestly 
different but for the alleged error.


CONCLUSION OF LAW

Because the pleading requirements for a motion for revision 
of a decision based on clear and unmistakable error have not 
been met, the motion must be dismissed without prejudice to 
refiling.  38 C.F.R. § 20.1404(b) (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board observes that the Veterans 
Claims Assistance Act of 2000 (VCAA) is not applicable to 
the moving party's allegations of CUE.  The United States 
Court of Appeals for Veterans Claims (Court) has determined 
that CUE claims are not conventional claims.  Rather, such 
claims are requests for revisions of previous decisions. A 
claimant alleging CUE is not pursuing a claim for benefits.  
Instead, that claimant is collaterally attacking a final 
decision.  While CUE, when demonstrated, may result in 
reversal or revision of a final decision on a claim for 
benefits, it is not by itself a claim for benefits.  See 
Livesay v. Principi, 15 Vet. App. 165 (2001).

A prior Board decision is final and binding, but is 
reversible, if there is clear and unmistakable error.  38 
U.S.C.A. § 7111 (West 2002).  A decision of the Board that 
revises a prior Board decision on the grounds of clear and 
unmistakable error has the same effect as if the decision 
had been made on the date of the prior decision.  38 C.F.R. 
§ 20.1406 (2005).

In the implementing regulation, CUE is defined as a very 
specific and rare kind of error, of fact or law, that when 
called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Generally, either the correct facts, as they were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.  38 C.F.R. § 20.1403(a) (2005).

The record to be reviewed for clear and unmistakable error 
in a prior Board decision must be based on the record and 
the law that existed when that decision was issued.  To 
warrant revision of a Board decision on the grounds of CUE, 
there must have been an error in the Board's adjudication of 
the appeal which, had it not been made, would have 
manifestly changed the outcome when it was made.  If it is 
not absolutely clear that a different result would have 
ensued, the error complained of cannot be deemed clear and 
unmistakable.  38 C.F.R. § 20.1403(c) (2005).

Examples of situations that are not CUE are: (1) a new 
medical diagnosis that "corrects" an earlier diagnosis 
considered in a Board decision; (2) a failure to fulfill 
VA's duty to assist the veteran with the development of 
facts relevant to his or her claim; or (3) a disagreement as 
to how the facts were weighed or evaluated.  38 C.F.R. § 
20.1403(d) (2005).  CUE also does not encompass the 
otherwise correct application of a statute or regulation 
where, subsequent to the Board decision challenged, there 
has been a change in the interpretation of the statute or 
regulation. 38 C.F.R. § 20.1403(e) (2005).

Prior decisions issued by the Court in regard to the issue 
of CUE in an RO rating decision provide a further framework 
for determining whether CUE exists in a Board decision.  In 
Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting 
Russell v. Principi, 3 Vet. App. 310, 313-14 (1992)), the 
Court stated that for clear and unmistakable error to exist, 
(1) "[e]ither the correct facts, as they were known at that 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated), or the statutory or regulatory provisions extant 
at the time were incorrectly applied," (2) the error must be 
"undebatable" and the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made," and (3) a determination that there was clear and 
unmistakable error must be based on the record and law that 
existed at the time of the prior adjudication in question.

"Clear and unmistakable error is an administrative failure 
to apply the correct statutory and regulatory provisions to 
the correct and relevant facts; it is not mere 
misinterpretation of facts." Oppenheimer v. Derwinski, 1 
Vet. App. 370, 372 (1991).  Clear and unmistakable errors 
"are errors that are undebatable, so that it can be said 
that reasonable minds could only conclude that the original 
decision was fatally flawed at the time it was made."  
Russell v. Principi, 3 Vet. App. 310, at 313.  "It must 
always be remembered that CUE is a very specific and rare 
kind of error.'"  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  
A disagreement with how the Board evaluated the facts is 
inadequate to raise the claim of CUE.  See Luallen v. Brown, 
8 Vet. App. 92, 95 (1995).

The initial question before the Board is whether the 
requirements for a motion for revision of a decision based 
on CUE have been met.

A motion for revision of a decision based on clear and 
unmistakable error must be in writing, and must be signed by 
the moving party or that party's representative. The motion 
must include the name of the veteran; the name of the moving 
party, if other than the veteran; the applicable Department 
of Veterans Affairs file number; and the date of the Board 
of Veterans' Appeals decision to which the motion relates.  
If the applicable decision involved more than one issue on 
appeal, the motion must identify the specific issue, or 
issues, to which the motion pertains.  Motions which fail to 
comply with the requirements set forth in this paragraph 
shall be dismissed without prejudice to refiling under this 
subpart.  38 C.F.R. § 20.1404(a) (2005).

The applicable regulation states that the motion must set 
forth clearly and specifically the alleged CUE, or errors, 
of fact or law in the Board decision, the legal or factual 
basis for such allegations, and an explanation of why the 
result would have been manifestly different but for the 
alleged error.  Non-specific allegations of failure to 
follow regulations or failure to give due process, or any 
other general, non-specific allegations of error, would be 
insufficient to satisfy the requirement of the previous 
sentence.  Motions which failed to comply with the 
requirements set forth in this paragraph will be dismissed 
without prejudice to the submission of more specific 
allegations.  See 38 C.F.R. § 20.1404(b) (2005); Disabled 
American Veterans, et al. v. Gober, 234 F.3d 682 (Fed. Cir. 
2000).

Pursuant to the above regulations, the moving party's motion 
must set forth clearly and specifically the alleged clear 
and unmistakable error, or errors, of fact or law in the 
Board decision, the legal or factual basis for such 
allegations, and an explanation of why the result would have 
been manifestly different but for the alleged error.  Non-
specific allegations of failure to follow regulations or 
failure to give due process, or any other general, non-
specific allegations of error, are insufficient to satisfy 
the requirement of the previous sentence.  Motions which 
fail to comply with these requirements shall be dismissed 
without prejudice to refiling under this subpart. 

In this case, the moving party's motion consists solely of a 
July 2004 letter (received by the Board in August 2004) in 
which the veteran contended that the February 2004 Board 
decision should be revised because the Board committed CUE 
by not addressing the question of whether or not his VA Form 
21-526 that was received by VA in March 1983 constituted a 
claim for VA compensation for a psychiatric disorder, such 
that an effective date extending back to 1975 for an award 
of service connection for post-traumatic stress disorder 
with pseudo-seizures due to somatization would be warranted.  
Similar contentions were previously made by the veteran 
prior to the February 2004 Board dismissal of his CUE motion 
with regard to the March 1983 submission of a Department of 
VA Form 21-526 that was addressed in the July 2002 RO 
decision.

The February 5, 2004 Board decision was limited to the issue 
of whether or not the veteran had presented a legally 
sufficient claim of CUE as to the March 1983 submission of a 
VA Form 21-526.  The veteran, in his July 2004 statement, 
made no references as to why the February 5, 2004 Board 
decision was clearly and unmistakably erroneous in 
determining that a legally sufficient claim of CUE was not 
presented by him.  He has not alleged any specific errors of 
fact or law in this regard.  Rather, he has merely 
questioned how the Board could not have considered the VA 
Form 21-526 received by VA in March 1983 as being a claim 
for VA compensation for a psychiatric disorder so as to 
allow an effective date extending back to 1975 for an award 
of service connection for post-traumatic stress disorder 
with pseudo-seizures due to somatization.  This is 
inadequate to raise the claim of CUE.  See Luallen v. Brown, 
8 Vet. App. 92, at 95 (1995).  The Board also observes that 
the veteran's arguments are essentially cumulative of those 
made prior to the February 2004 Board dismissal.

In short, the veteran has failed to clearly and specifically 
set forth alleged errors of fact or law in the February 5, 
2004 Board decision, the legal or factual basis for such 
allegations, and why the result would have been manifestly 
different but for the alleged error.  The Board must 
emphasize that, in a CUE motion, it is incumbent upon the 
moving party to set forth clearly and specifically the 
alleged CUE, and non-specific allegations of a failure to 
follow regulations or failure to give due process, or any 
other general non-specific allegations of error, are 
insufficient to satisfy this requirement.  See 38 C.F.R. § 
20.1403 (2005).  Accordingly, in view of the fact that the 
veteran has failed to comply with 38 C.F.R. § 20.1404(b) 
(2005) with respect to the February 5, 2004 Board decision, 
the Board has no alternative but to dismiss his motion for 
CUE without prejudice.


ORDER

The motion is dismissed without prejudice to refiling.



	                       
____________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals


Only a final decision of the Board of Veterans' Appeals may 
be appealed to the United States Court of Appeals for 
Veterans Claims.  38 U.S.C.A. § 7252 (West 2002); Wilson v. 
Brown, 5 Vet. App. 103, 108 (1993) ("A claimant seeking to 
appeal an issue to the Court must first obtain a final BVA 
decision on that issue.")  This dismissal under 38 C.F.R. 
§ 20.1404(b) (2005) is not a final decision of the Board.  
38 C.F.R. § 20.1409(b) (2005).  This dismissal removes your 
motion from the Board's docket, but you may refile the 
motion at a later date if you wish.
 
 
 
 

